Citation Nr: 1533841	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-00 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 17, 2013.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for PTSD.  During the pendency of the appeal regarding the Veteran's PTSD rating, the Board assumed jurisdiction over a TDIU claim as part of the underlying rating issue.  

In January 2013, the Veteran and his wife testified at a video-conference hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.

The Board granted the Veteran a TDIU in a November 2014 decision.  It made the TDIU effective September 17, 2013, the date the Veteran met the scheduler criteria for this total disability rating.  The Veteran appealed the issue of entitlement to a TDIU prior to September 17, 2013 to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In March 2015, his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision denying this claim and remand it for readjudication in compliance with directives specified.  The JMR did not disturb the other parts of the Board decision, including the grant of the TDIU and the partial grant of a higher rating for PTSD.  The Court granted the JMR.

The Board notes that in its November 2014 decision, it referred a claim of entitlement to service connection for a neurocognitive disorder to the Agency of Original Jurisdiction (AOJ) for adjudication in the first instance.  That adjudication has taken place, with the AOJ granting service connection for this condition and combining the rating with that of his service-connected PTSD in a January 2015 rating decision.  To date, the Veteran has not appealed this decision; therefore it will not be addressed by the Board below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The March 2015 JMR indicated that the Board failed to provide adequate reasons and bases as to why the Veteran was not warranted a TDIU prior to September 17, 2013.  It points out that in an October 2014 vocational assessment, a consultant concluded the following:

Based on tax statements for the years 2004 to 2007, and [the Veteran's] statements to me concerning 2002 through 2006, it is clear the Veteran was working part time and even in this capacity in what can be considered an accommodated protected work place environment as he was a self-employed owner who could determine when the days and hours he worked dependent on his PTSD condition on any given day.  Note that although I have reviewed the entire claim file and considered all of the Veteran's other conditions and disabilities, both service-connected and non-service connected, it is my opinion within a reasonable degree of vocational certainty that [the Veteran's] PTSD and hearing loss conditions have resulted in his inability to secure or follow a substantially gainful occupation since at least 2002 when he states he began working part time. 

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

In determining whether a Veteran satisfies these threshold minimum rating requirements of this VA regulation for consideration of a TDIU, VA may consider disabilities resulting from single accident or common etiology or affecting both upper or lower extremities, etc., as one collective disability rather than as several individual disabilities.  Id.  Also, even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), he could still establish his entitlement to a TDIU on an extraschedular basis under the alternative provisions of § 4.16(b), if indeed unemployable on account of service-connected disability or disabilities.

The Veteran did not meet the scheduler criteria for a TDIU prior to September 17, 2013.  This date marks the start of the Veteran's combined 70 percent evaluation and prior to this date, his highest single disability rating was 30 percent.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Based upon the cited October 2014 vocational assessment, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis prior to September 17, 2013. Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted prior to September 17, 2013. 

Include a copy of this remand as well as a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

2. After completing this and any other development deemed necessary, adjudicate the issue of entitlement to a TDIU prior to September 17, 2013.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




